UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4356


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRADLEY WINFIELD DAVIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Stephanie D. Thacker, Circuit Judge, sitting by designation. (1:19-cr-00566-
SDT-1)


Submitted: December 21, 2020                                      Decided: January 21, 2021


Before FLOYD and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester III, SHARPLESS MCCLEARN LESTER DUFFY, PA, Greensboro,
North Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Nicole R.
DuPre, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bradley Winfield Davis appeals the 24-month sentence imposed after he pleaded

guilty to possession of a stolen firearm, in violation of 18 U.S.C. § 922(j), 924(a). On

appeal, Davis challenges the district court’s application of the abuse of a position of trust

enhancement. See U.S. Sentencing Guidelines Manual § 3B1.3 (2018). We affirm.

       We review “the district court’s factual findings that support the enhancement for

abuse of a position of trust” for clear error and the court’s legal conclusions de novo.

United States v. Caplinger, 339 F.3d 226, 235 (4th Cir. 2003). Pursuant to USSG § 3B1.3,

a district court should apply a two-level enhancement in offense level if the defendant

abused a position of public or private trust “in a manner that significantly facilitated the

commission or concealment of the offense.” The commentary to that section explains that

a position of public or private trust is characterized by managerial discretion and is subject

to less supervision than employees whose positions do not involve such discretion. USSG

§ 3B1.3 cmt. n.1.

       The “central purpose” of the enhancement “is to penalize defendants who take

advantage of a position that provides them with the freedom to commit a difficult-to-detect

wrong.” United States v. Brack, 651 F.3d 388, 393 (4th Cir. 2011) (internal quotation

marks omitted). “Whether a defendant held a position of trust must be assessed from the

perspective of the victim.” United States v. Abdelshafi, 592 F.3d 602, 611 (4th Cir. 2010).

Here, because the record adequately reflects that Davis, as a United Parcel Service

supervisor, held a position of trust and used the freedom and discretion afforded by that



                                              2
position to facilitate his offense, we discern no error in the court’s application of the abuse

of trust enhancement.

       Accordingly, we affirm the court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3